            IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                 SOUTHERN/SOUTHWESTERN DIVISION

In Re: Criminal Trial Docket
       August 19, 2019

                                              ORDER

       Pursuant to the directions of the Honorable Douglas Harpool, United States District Judge,

the following criminal actions are set for pretrial conferences before United States Magistrate

David P. Rush, July 23, 2019, at the times shown below. The attorneys, including defense and

government counsel who will try the case, shall attend the pretrial conference. Prior to the

conference, trial counsel for the United States and trial counsel for the defendant are to meet

personally and discuss potential plea agreements. Final plea agreements are to be signed

prior to the conference or be ready for signature at the conference. Each defendant is to be

present unless, in advance of the conference, counsel advises the Court that a plea bargain has been

signed or the case simply needs to be set for trial. Attorneys are instructed to be prepared to make

such announcements as may be necessary in order that these cases may be tried or other disposition

made. Each of these cases, unless given a special setting, is set for trial on the joint criminal jury

trial docket, with all the available Judges of the Court sitting, commencing August 19, 2019.

       All pretrial conferences will be held in the U. S. Magistrate=s Courtroom, United States

Courthouse, 222 N. John Q. Hammons Parkway, Springfield, Missouri.

       Regarding motions for continuance and possible changes of plea, it is

       ORDERED that any defendant who intends to file a motion to continue the trial of his or

her case until the next joint docket, which is September 23, 2019, shall file such motion in a timely

fashion. A motion for continuance which is filed after the Friday prior to the scheduled




           Case 6:18-cr-03137-BP Document 35 Filed 07/09/19 Page 1 of 9
pretrial conference shall be considered untimely. A motion not timely filed will be summarily

denied. Likewise, absent a showing of very exceptional circumstances, a timely filed motion

seeking a continuance of a criminal action will be summarily denied. Counsel for the moving

defendant or plaintiff shall state in the motion whether or not the plaintiff and co-defendants have

any objection to the continuance of the action. It is further

       ORDERED that counsel for a defendant whose case who wishes to plead guilty, shall

immediately call the chambers of the Honorable David P. Rush to schedule the change of plea.

If the parties consent, the plea will be scheduled before the United States Magistrate Judge;

otherwise, before the United States District Judge to which it is assigned.

                              Before Magistrate Judge David P. Rush

                                          July 23, 2019


18-05042-CR-SW-BP                     United States                  Ami Miller

                                              v.

                       -01            Gary McKinney                  Branden Twibell



19-03077-CR-S-MDH                     United States                  Jessica Keller

                                              v.

                       -01            Jerry D. Thornton              James Hayes



19-03063-CR-S-MDH                     United States                  Ami Miller

                                              v.

                       -01            Dionysus Hale                  Michelle Moulder




           Case 6:18-cr-03137-BP Document 35 Filed 07/09/19 Page 2 of 9
                                       2
19-05002-CR-SW-RK            United States          Nhan Nguyen

                                    v.

                    -02      Melissas A. Lowry      Agi Prevendarcsik



19-03069-CR-S-BCW            United States          Abe McGull

                                    v.

                    -01      Steven T. Hook         David Mercer

                    -02      Tallisha R. Malone     Kristin Jones



19-03065-CR-S-MDH            United States          Patrick Carney

                                    v.

                    -01      Michael Hudson         Kelli Anderson



19-03080-CR-S-BCW            United States          Steve Mohlhenrich

                                    v.

                    -01      Robert Simon Rees      Michelle Moulder



19-05032-CR-SW-RK            United States          Bill Meiners

                                    v.

                    -01      Jessica Chavez         David Mercer

                    -02      Justin T. Coffman      Erica Mynarich



19-03078-CR-S-BP             United States          Jim Kelleher

                                    v.

                    -01      Ted Gifford            Ann Koszuth
        Case 6:18-cr-03137-BP Document 35 Filed 07/09/19 Page 3 of 9
                                    3
19-03072-CR-S-SRB            United States          Jody Stockard

                                    v.

                    -04      Richard J. Smith       James Hayes

                    -05      Rashad J. Moore        Ben McBride



19-03070-CR-S-BP             United States          Steve Mohlhenrich

                                    v.

                    -01      James Calvin Parker    Brady Musgrave



19-05016-CR-SW-MDH           United States          Jim Kelleher

                                    v.

                    -01      Richard Allen Miller   David Mercer



18-03066-CR-S-RK             United States          Jim Kelleher

                                    v.

                    -01      Douglas Fullerton      Michelle Moulder



18-03137-CR-S-BP             United States          Jody Stockard

                                    v.

                    -01      Deanne Harris          Ann Koszuth

                    -02      Robin Parker           Alison Hershewe



18-03121-CR-S-SRB            United States          Bill Meiners

                                    v.

                    -01      Christa M. Farrell     Ann Koszuth
        Case 6:18-cr-03137-BP Document 35 Filed 07/09/19 Page 4 of 9
                                    4
18-03142-CR-S-MDH            United States          Ami Miller

                                    v.

                   -01       Gerald David Mounce    Ann Koszuth



17-03007-CR-S-RH             United States          Jody Stockard

                                    v.

                   -01       Randy G. Dabney        Josh Roberts



17-03043-CR-S-MDH            United States          Jim Kelleher

                                    v.

                   -01       Scott Wells            Brady Musgrave



18-03087-CR-S-BCW            United States          Bill Meiners

                                    v.

                   -01       Ivory Williams         Ian Lewis



19-03007-CR-S-BP             United States          Randy Eggert

                                    v.

                   -01       Kamel Elburki          Daniel Allen

                   -02       Justin Ramirez         Richard Johnson



18-03064-CR-S-MDH            United States          Ami Miller

                                    v.

                   -01       Alex Keltner           Ann Koszuth



        Case 6:18-cr-03137-BP Document 35 Filed 07/09/19 Page 5 of 9
                                    5
18-03104-CR-S-BCW            United States          Jim Kelleher

                                    v.

                    -01      Michael Brannon        Ian Lewis



18-03069-CR-S-RK             United States          Nhan Nguyen

                                    v.

                    -01      Brent A. Tribble       Ian Lewis

                    -02      Stephan D. Samons      Stacie Bilyeu

                    -04      Neal A. Norels         Jeffrey Sowash



18-03109-CR-S-RK             United States          Abe McGull

                                    v.

                    -01      Jennifer R. Hanaway    Russ Dempsey



18-03008-CR-S-RK             United States          Abe McGull

                                    v.

                    -01      Damon F. Smith         Gary Wilson



19-03020-CR-S-MDH            United States          Jessica Keller

                                    v.

                    -01      Tim I. Hocutt          Penny Speake



19-03016-CR-S-SRB            United States          Jody Stockard

                                    v.

                    -01      Jackie Harris          Shane Cantin
        Case 6:18-cr-03137-BP Document 35 Filed 07/09/19 Page 6 of 9
                                    6
16-03041-CR-S-MDH            United States            Ami Miller

                                    v.

                   -01       John Michael Bradley     Ann Koszuth



18-03085-CR-S-RK             United States            Jim Kelleher

                                    v.

                   -01       Jordan Johnson           David Mercer



19-03045-CR-S-BCW            United States            Jessica Keller

                                    v.

                   -01       James D. James           Don Cooley



18-03127-CR-S-BCW            United States            Jody Stockard

                                    v.

                   -01       Donald Estell            David Back

                   -02       Candice S. Highfill      Alison Hershewe



18-03047-CR-S-MDH            United States            Ami Miller

                                    v.

                   -01       Evan A. Stott            David Mercer



17-03062-CR-S-MDH            United States            Steve Mohlhenrich

                                    v.

                   -01       Luis Arnold Lopez-Lara   Branden Twibell



        Case 6:18-cr-03137-BP Document 35 Filed 07/09/19 Page 7 of 9
                                    7
17-03110-CR-S-SRB            United States            Nhan Nguyen

                                    v.

                    -01      Richard G. Wacker        Tom Norrid



18-05050-CR-SW-MDH           United States            Patrick Carney

                                    v.

                    -01      Sean S. McDaniel         Ian Lewis


18-03140-CR-SW-BCW           United States            Byron Black

                                    v.

                    -01      Travis Robinson          Stacie Bilyeu

                    -02      Candace Medlock          Kristin Jones

                    -03      Summer Skinner           Alison Hershewe



19-03049-CR-S-RK             United States            Ami Miller

                                    v.

                    -01      Cleveland Lee Crumsey    Michelle Law



19-03053-CR-S-MDH            United States            Jim Kelleher

                                    v.

                    -01      Chance Donaldson         Andre Miller



19-03081-CR-S-MDH            United States            Jessica Keller

                                    v.

                    -01      Timothy Brian Schutten   Ian Lewis

        Case 6:18-cr-03137-BP Document 35 Filed 07/09/19 Page 8 of 9
                                    8
19-03083-CR-S-MDH             United States             Nhan Nguyen

                                     v.

                     -01      Tyler J. Brown            Gary Wilson




                                                       /s/ David P. Rush
                                                       DAVID P. RUSH
                                              UNITED STATES MAGISTRATE JUDGE


Date: July 9, 2019




         Case 6:18-cr-03137-BP Document 35 Filed 07/09/19 Page 9 of 9
                                     9
